Order entered April 7, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00103-CV

                  IN THE INTEREST OF E.D.E.L., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-30070-2020

                                    ORDER

      Before the Court is Father’s April 5, 2022 motion for a ten-day extension of

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than April 15, 2022.


                                           /s/    DAVID J. SCHENCK
                                                  JUSTICE